J-S75021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD G. DANDAR                           :
                                               :
                       Appellant               :   No. 544 WDA 2017

                  Appeal from the PCRA Order March 27, 2017
               In the Court of Common Pleas of Crawford County
              Criminal Division at No(s): No(s): No. CR 349-1976,
                                 No. CR 394-1976


BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

JUDGMENT ORDER BY OTT, J.:                           FILED DECEMBER 01, 2017

       Ronald D. Dandar appeals pro se1 from the order entered March 27,

2017, in the Court of Common Pleas of Crawford County, denying him relief

on his serial petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S. § 9541 et seq. Because Dandar is no longer serving a sentence

associated with the underlying conviction, he is no longer eligible for PCRA

relief. Accordingly, we affirm.

       On November 11, 1976, Dandar was convicted by a jury of two counts

of theft by deception and sentenced on January 18, 1977, to two concurrent


____________________________________________


1 The PCRA court appointed counsel, who filed a no-merit letter. See
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 50 A.2d 213 (Pa. Super. 1988) (en banc). The PCRA court granted
appointed counsel’s motion to withdraw from representation.
J-S75021-17


one and one-half to five years terms of imprisonment. On appeal, this Court

affirmed the judgment of sentence. Commonwealth v. Dandar, 408 A.2d
534 (Pa. Super. 1979) (unpublished memorandum). Dandar was unsuccessful

in his first attempt to obtain collateral relief from the judgment of sentence

under the Post Conviction Hearing Act (PCHA), the predecessor to the PCRA.

See Commonwealth v. Dandar, 454 A.2d 641 (Pa. Super. 1983). In 1997,

this Court affirmed the denial of his pro se PCRA petition, finding Dandar “was

sentenced to two concurrent one and one-half (1½) to five (5) year sentences

in 1978, and he is no longer serving a sentence of imprisonment, probation

or    parole   for   the   theft   charges    relating     to   the     instant   petition.”

Commonwealth v. Dandar, 704 A.2d 1115 (Pa. Super. October 29, 1997)

(unpublished memorandum, at 2).

       The requirements for eligibility for PCRA relief are found at 42 Pa.C.S.

§ 9543:

       (a) General rule.--To be eligible for relief under this subchapter,
       the petitioner must plead and prove by a preponderance of the
       evidence all of the following:

           (1) That the petitioner has been convicted of a crime under
           the laws of this Commonwealth and is at the time relief is
           granted:

               (i) currently serving a sentence of imprisonment,
               probation or parole for the crime;

42 Pa.C.S. § 9543(a)(1)(i).

       Pursuant to statute, because Dandar is no longer serving a sentence for

the   underlying     crime,   he   is   ineligible   for   PCRA       relief.     See also

                                          -2-
J-S75021-17


Commonwealth v. Williams, 977 A.2d 1174 (Pa. Super. 2009) (As soon as

sentence is completed, a petitioner becomes ineligible for PCRA relief

regardless of collateral consequences of their sentence.)

      As Dandar is as ineligible for PCRA relief now as he was in 1997, when

we affirmed the dismissal of his PCRA petition based on the fact he was no

longer serving the underlying sentence, we affirm.

      Order affirmed. Motion for extension of time to file a reply brief and

application for relief are denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2017




                                     -3-